ORDER
PER CURIAM.
Mr. Marcus Crossgrove appeals the suspension of his driver’s license for driving while intoxicated by the Missouri 'Department of Revenue (Department). On ap*182peal, Mr. Crossgrove argues that the Department failed to adhere to the Division’s regulation that the driver must be observed for fifteen minutes so he does not smoke, vomit, or orally intake any material prior to the administration of the test.
For the reasons set forth in the memorandum provided to the parties, we affirm. Rule 84.16(b).